Citation Nr: 0506898	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-29 197A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as squamous cell carcinoma, basal cell carcinoma, or 
malignant melanoma due to exposure to sun and/or a herbicide 
agent (Agent Orange).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service duty from March 1965 
to October 1968.
This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO). The veteran appeared 
before a hearing officer at a hearing at the RO in January 
1998.  A transcript of the hearing is in the record.  In its 
March 2001 remand, the Board sent the claim back to the RO 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) and to order further examination.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Skin cancer was not manifested in service or within one 
year of service discharge and a preponderance of the 
competent evidence of record reflects that pertinent 
pathology is unrelated to the veteran's active service, to 
include sun exposure and presumed exposure to Agent Orange in 
service.   


CONCLUSION OF LAW

A skin disorder, claimed as squamous cell carcinoma, basal 
cell carcinoma, or malignant melanoma was not incurred or 
aggravated in military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. § § 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in May 2001, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection for skin cancer 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The April 1997 rating decision, September 1997 statement of 
the case (SOC), April 1998 supplemental statement of the case 
(SSOC), and February 2003 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The February 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records, medical records from the West Palm 
Beach VA Medical Center (VAMC), and medical records from the 
veteran's private physician, P.J. Weber, M.D. dated from July 
1991 to April 1995 have been obtained. The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran a 
medical examination in March 1998 and November 2002 for the 
purpose of determining the nature and severity of his skin 
disorder.  VA also provided the veteran with an Agent Orange 
examination in September 1996.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The veteran contends that he suffers from skin cancer and 
that this condition is the result of his exposure to Agent 
Orange and/or to the sun while in service. 
The veteran states that while on tour in Vietnam, he was 
treated for a prostate condition with the drug, tetracycline, 
which increased his skin's sensitivity to sun exposure.  
Ampicillin had initially been prescribed to treat the 
veteran's prostate condition but the drug was not available 
to continue treatment.  Consequently, tetracycline was then 
prescribed for the veteran for 30 days.  The veteran asserts 
that while on tetracycline, his skin was "deep and painful, 
constant reddening" when he was in the sun.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records were obtained and associated with the 
claims folder.  These records show that the veteran was 
treated for a prostate problem with occasional dysuria and 
was prescribed tetracycline and other medications/antibiotics 
on occasion.  The records do not indicate any skin 
abnormalities at time of enlistment or discharge.  Also, 
there were no complaints for any skin problems in the service 
records.  

Private medical records dated from 1991 to 1995 reflect 
treatment of the veteran for skin cancer.  An April 1995 
report by W. Rymer, M.D., reflects a clinical history that in 
1986, the veteran developed malignant melanoma of the right 
posterior flank, early lesion widely excised.  In 1995, the 
veteran developed another lesion of the left posterior 
thorax, which was not clear-cut melanoma; this raised the 
issue of a possible partially regressed malignant melanoma.  

The veteran was afforded a VA Agent Orange Registration 
Examination in September 1996.  The veteran gave a history of 
skin cancer since 1982.  The veteran indicated that he had 
melanoma in the right posterior flank in 1986 and squamous 
cell cancer and basal cell cancer on his face, arms, and neck 
in 1991.  Physical examination resulted in diagnoses of a 
history of malignant melanoma times two and squamous and 
basal cell skin cancer.  

An "RX Advisor" pamphlet, dated in July 1997, warns of an 
increased sensitivity to the sun as a result of use of 
tetracycline.  A statement from the veteran, dated in July 
1997, reflects his use of tetracycline in service.  It is the 
veteran's opinion that his skin cancer was related to his 
sensitivity to the sun as a result of taking tetracycline.  
The veteran's wife submitted a statement, also dated in July 
1997, indicating that the veteran's current skin condition is 
result of his use of tetracycline which had increased his 
sensitivity to the sun.  She claimed that upon his return 
from Vietnam, the skin on his upper torso peeled due to his 
sensitivity to the sun caused by taking tetracycline.  At a 
January 1998 RO hearing, the veteran conceded sun exposure as 
a civilian living in Florida, but claimed that he never 
experienced sun damage like he did in the Republic of Vietnam 
when taking tetracycline.  

The veteran was afforded a VA dermatology examination in 
March 1998.  It was noted that the veteran, a retired fireman 
for the city of Ft. Lauderdale, was born and raised in 
Florida.  The examiner noted that oxytetracycline and 
chlorotetracycline are photosensitizers, not plain 
tetracycline.  The examiner found that the cause of the 
veteran's cancer, more specifically melanoma, is probably 
from severe sunburn in youth and not the antibiotics he took.  
The examiner further found that there was a probability that 
taking chlorotetracycline for a week led to photosensitivity 
or a phototoxic reaction but once off the medication, the 
reaction would subside. It was also noted that there was a 
"possibility" that the antibiotics caused a phototoxicity 
and this in some small way contributed to the veteran's skin 
cancer.  However, the examiner concluded that the biggest 
factor contributing to the veteran's skin cancer was sun 
exposure and sun burns alone without medication.  

The VA provided the veteran with a skin disease examination 
in November 2002.  The examiner noted that there were no 
pathological skin lesions and observed that surgical scars 
were well healed.  The examiner concluded the veteran has no 
current skin pathology and there is no medical evidence of a 
skin disorder in the service or during the first year 
thereafter.   The examiner further concluded that it was 
likely that the veteran's past skin pathology was the result 
of exposure to the sun throughout his lifetime and not to 
Agent Orange.  Additionally, the examiner indicated that 
photosensitivity to tetracycline does not predispose one to 
skin cancer.  It was the examiner's opinion that the 
veteran's skin cancers were not medically related to his 
military service.  Additionally, she noted that she had 
consulted a medical text on dermatology in formulating her 
conclusions.  
 
Sun Exposure

The veteran contends that his use of tetracycline while in 
Vietnam and subsequent sensitivity to the sun resulted in his 
skin cancer.  The record does not contain competent medical 
evidence that any such disease manifested itself to a 
compensable degree while in service or within one year of 
service discharge.  Service medical records do not show 
abnormal skin conditions at discharge.  Indeed, the first 
medical evidence of a diagnosis of skin cancer contained in 
the claims folder is in 1991, with a history of skin cancer 
from 1982.  This is many years after the veteran's service 
discharge in 1968.  

The veteran has not provided any medical evidence that his 
use of tetracycline for 30 days while in Vietnam was the 
cause of his skin cancer.  In fact, all of the medical 
evidence of record clearly implicates his lifelong exposure 
to the sun as the likely cause of his skin cancer.

The VA skin examinations in March 1998 and November 2002 both 
indicated that taking tetracycline in service did not cause 
the veteran's skin cancer.  The Board is aware that the 
report of the March 1998 examiner noted there was a 
"possibility" that the antibiotics contributed to the 
veteran's skin cancer "in some small way".  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has rejected medical opinions as being too speculative.  In 
Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court held 
that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Similarly, in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  A diagnosis 
stating that the veteran appellant was "possibly" suffering 
from schizophrenia was also deemed to be too speculative.  
Morris v. West, 13 Vet. App. 94, 97 (1999).  In view of the 
aforementioned precedent decisions, the Board finds that the 
statement linking antibiotics to skin cancer is too broad and 
speculative to contain any probative value.  Moreover, in the 
November 2002 report, the examiner noted that the veteran's 
lifelong exposure to the sun most likely put him at risk for 
skin cancer.  The medical evidence concluded that the 
veteran's skin cancer was not related to his military 
service.  Service connection for skin cancer is not 
warranted.  

Although both the veteran and his wife have expressed their 
opinion that his skin cancer was a result of his exposure to 
the sun while on tour, the Court has held that lay persons, 
such as the veteran and his wife, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Herbicides

The veteran asserts that his multiple skin cancers may be the 
result of his exposure to the herbicide, Agent Orange.  If a 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2004).

In the present case, the veteran's Form DD 214 indicates that 
he had active military service from March 1965 until October 
1968.  His service included 10 months of foreign and/or sea 
service and his decorations and awards included a Vietnam 
Service Medal.  For purposes of this decision, the Board 
presumes that the veteran has the requisite service and the 
presumption of exposure to herbicides during his service in 
Vietnam can be applied.  

The law establishes presumptions of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam. See 38 U.S.C.A. § 1116 
(West 2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) 
(2004). 

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following conditions: 1) 
hepatobiliary cancers; 2) nasal and nasopharyngeal cancer; 3) 
bone cancers; 4) breast cancer; 5) cancers of the female 
reproductive system; 6) urinary bladder cancer; 7) renal 
cancer; 8) testicular cancer; 9) leukemia; 10) reproductive 
effects (abnormal sperm parameters and infertility); 11) 
Parkinson's disease; 12) chronic persistent peripheral 
neuropathy; 13) lipid and lipoprotein disorders; 14) 
gastrointestinal and digestive disease (other than diabetes 
mellitus); 15) immune system disorders; 16) circulatory 
disorders; 17) respiratory disorders (other than certain 
respiratory cancers); 18) skin cancer; 19) cognitive and 
neuropsychiatric effects; 20) gastrointestinal tract tumors; 
21) brain tumors; 22) amyloidosis; and 23) any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 67 Fed. Reg. 42600 (June 24, 2002).

The veteran contends that he has skin cancer as a result of 
his exposure to herbicides.  Skin cancer is not included in 
the list of presumptive disabilities associated with 
herbicide exposure. See 38 C.F.R. § 3.309(e) (2004). 
Also though certain conditions and disabilities can be 
presumed to have been a result of exposure to this herbicide, 
the Agent Orange Act of 1991 specifically lists conditions 
which do not meet this supposition.  There is no presumption 
for skin cancer, specifically squamous cell, basal cell, and 
malignant melanoma skin cancers.  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.

As discussed previously, the veteran showed no signs of skin 
cancer in service.  Additionally, as skin cancer is not 
listed as a presumptive disease for Agent Orange purposes, 
there is no association between skin cancer and exposure to 
Agent Orange.  There is also no medical opinion associating 
the veteran's skin cancer with his exposure to herbicides.  
Consequently, there is no nexus between exposure to Agent 
Orange and the veteran's history of skin cancer.   

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (2004).  In this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a skin disorder, 
claimed as squamous cell carcinoma or malignant melanoma and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  

The Board notes that the veteran through his representative 
requests a remand to the RO in his brief dated in January 
2005.  The veteran argues that the VA examination in November 
2002 was inadequate as the examiner was not a specialist in 
dermatology but rather an internist.  In the Board's March 
2001 remand, it ordered a VA dermatology examination.  There 
is neither a specific indication nor an expectation that a 
specialist in dermatology complete the examination.  The 
Board simply requested a dermatology examination by a 
physician.  There is no evidence that the VA examiner lacks 
the qualifications to make a diagnosis on this matter.  


Indeed, in rendering her opinion, the examiner cited to 
medical treatise/text that she had reviewed to support her 
conclusion.  

The representative also argues that the examiner's medical 
conclusion was incomplete and cites to medical literature 
implicating tetracycline as a photosensitizer that together 
with long-term sun exposure can cause cancer.  The 
representative asserts that the examiner failed to conclude 
whether or not the veteran's skin cancer was a result of sun 
exposure during service.  In her conclusion, the examiner 
states that the veteran's skin cancer is a result of his 
lifetime exposure to the sun and not to his use of 
tetracycline.  She further indicates that the veteran's skin 
cancer was not solely from his sun exposure during service 
but rather throughout his life.  She referred to the 
veteran's 30 day treatment for tetracycline and concluded 
that other factors were involved in the onset of skin cancer.  
Neither the veteran nor his representative have offered a 
rebuttal to the medical opinions of record.  The literature 
cited to by the representative, while referring to 
tetracycline as a photosensitizer, does not indicate that 
short term use together with sun exposure caused skin cancer 
in the veteran's case.  Accordingly, the Board finds that the 
examiner's determinations are sufficiently complete.  


ORDER

Service connection for a skin disorder, claimed as squamous 
cell carcinoma, basal cell carcinoma, or malignant melanoma 
due to exposure to sun and/or Agent Orange is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


